 In theMatter OfCAPITOL AUTOMATIC MUSICCOMPANY, INC.andUNITED COINMACHINE EMPLOYEESUNION, LOCAL254,U. R. &W. E. OFAMERICA,C. I. O.Case No. R-1592.-Decided December 1, 1939Coin-operated Automatic Electrical Phonograph Industry-Investigation ofRepresentatives :controversy concerning representation of employees : employerrefuses to recognize union until certified by theBoard-Unit Appropriate forCollective Bargaining :repairmen, collectors, deliverymen, and helpers, exclusiveof office and clerical employees, solicitors, and supervisory employees, but includingworking foremen ; agreement asto-Representatives :proof of choice : member-shipcards-Certification of Representatives:upon proof of majority repre-sentation.Mr. D. R. Dimick,for the Board.Mr. Ivan E. MaginnandMr. Charles V. Talley, Jr.,of New YorkCity, for the Company.Mr. Murray Monness,of New York City, for the United.Mr. Samuel Mezansky,of New York City, for the I. B. E. W.Mr. William Logan Donnel,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn June 12, 1939, United Coin Machine Employees Union, Local254, U. R. & W. E. of America, C. I. 0., herein called the United, filedwith the Regional Director for the Second Region (New York City),a petition alleging that a question affecting commerce had arisenconcerning the representation of employees of Capitol AutomaticMusic Company, Inc., New York City, herein called the Company,and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On October 4, 1939, the National LaborRelations Board, herein called the Board, acting pursuant to Section9 (c) of the Act and Article III, Section 3, of National Labor Re-lations Board Rules and Regulations-Series 2, ordered an investi-gation and authorized the Regional Director to conduct it and toprovide for an appropriate hearing upon due notice.18 N. L. R. B., No. 2.283029-41-vol. 18-323 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn October 17, 1939, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the United, andupon International Brotherhood of ElectricalWorkers, Local 786,A. F. of L., herein called the I. B. E. W. Pursuant to the notice, ahearing was held on October 30, 1939, at New York City before GustafB. Erickson, the Trial Examiner duly designated by the Board.TheBoard, the Company, the United, and the I. B. E. W. were representedby counsel, and all participated in the hearing.Full opportunity tobe heard, to examine and cross-examine. witnesses, and to introduceevidence bearing on the issues was afforded all parties.During thecourse of the hearing, the Trial Examiner made several rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI. THE BUSINESS OF THE COMPANYCapitol Automatic Music Company, Inc., is a New York corpora-tion having its principal office and place of business in New YorkCity.The Company leases, rents, and sells coin-operated automaticelectrical phonographs to places of public resort in New York, NewJersey, and Connecticut.The Company services the phonographsleased, rented, and sold in these three States.About 150 of its 800phonographs have been shipped to and are stationed in New Jersey,2 in Stamford, Connecticut, and the remainder are in New York.The Company also sells phonographs to purchasers located outsidethe area in which servicing is practicable., It has sold and shippedphonographs to purchasers in Puerto Rico, Mexico, Hawaii, Florida,and Pennsylvania.About 2 years prior to the hearing the'Company owned about 1,000phonographs.During the 2 years preceding the date of the hearingthe Company purchased from 100 to 150 phonographs from sourcesin Tonawanda, New York, and in Chicago, Illinois.At the time ofthe hearing, the Company owned and operated on lease or rented ap-proximately 800 phonographs, having sold a considerable number ofphonographs during the 2 years preceding the date of the hearing.The Company purchases phonograph records, principally frommanufacturers in New York and New Jersey, but an undisclosedamount also are sent to the Company from California and from for-eign countries.After they have been used, the records are soldlocally. CAPITOL AUTOMATIC MUSIC COMPANY, INC.25The Company's annual income averages from $150,000 to $160,000,of which amount about 12 per cent is derived from records, about5 per cent from sales of phonographs, and about 10 per cent fromfixed rentals.In New York City the Company maintains a display room and aworkshop for repairing and refinishing phonographs. It employssolicitors to locate sites for the placement of its phonographs, deliv-erymen to transport them, and collectors who call weekly at all loca-tions to collect coins, change records, make minor adjustments, andreport customers' requests for records and the major repairs which arenecessary.Weekly, the two New Jersey collectors report at theCompany's New York City headquarters for settlements.Two trucksowned by the Company make regular weekly trips to New Jersey.Allphonographs are sent out and placed from the Company's headquar-ters in New York City and, when major repairs are necessary, arereturned to the Company's workshop in New York City.The Company admits that it is engaged in interstate commercewithin the meaning of the Act.II.THE ORGANIZATION INVOLVEDUnited' Coin Machine Employees Union, Local 254 was issued acharter on February 13, 1939, by United Retail and Wholesale Em-ployees of America, which is affiliated with the Congress of IndustrialOrganizations.The United admits to membership all persons em-ployed in the coin-operated electrical machine business, includingemployees of the Company, other than supervisory and clerical em-ployees, and solicitors.III. THE QUESTION CONCERNING REPRESENTATIONIn September 1938, the employees of the Company became membersof a retail clerks' association,affiliatedwiththe American Federationof Labor, herein calledthe A. F. of L.In December 1938 the em-ployees of the Company who were members of the retail clerks' associ-ation became members of the I.B. E. W. On December 29, 1938, theCompany, at the request of the I. B. E. W.,became a memberof Auto-matic Music Operators Association,Inc., an affiliate of the Interna-tional Association of Automatic Electric Phonograph Owners, withwhich firstnamed Associationthe I.B. E. W. had entered into a col-lective bargaining agreement.The Company withdrew from saidAssociation as of March 1, 1939.Thereafter the Company and theI.B. E. W.were unable to reach an agreement relating only to theCompany's employees.AboutMay 1, 1939, the I. B. E. W.called astrike, but the Company's employees refused to strike.The I.B. E. W.expelled them and thereafter refused to reinstate them. 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDAbout June 1, 1939, employees of the Company became members ofthe United.Although requested to do so by the United, the Companyis unwilling to bargain collectively with the United as the representa-tive of its employees until after a determination by this Board thattheUnited is the exclusive bargaining representative of suchemployees.We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andwith foreign countries, and tends to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE APPROPRIATE UNITIn its petition the United alleged that the repairmen, collectors,and deliverymen employed by the Company constitute a unit appro-priate for the purposes of collective bargaining.At the hearing, theUnited orally amended its petition to state that an appropriate unitconsisted of "repairmen, collectors, deliverymen and helpers, exclusiveof office and clerical employees, solicitors and supervisory employees,but including working foremen."The Company and the I. B. E. W.agreed that such unit had been observed during the period when theemployees of the Company were members of the retail clerks' associa-tion and of the I. B. E. W.The United, Company, and I. B. E. W. allagree that the unit claimed by the United is an appropriate unit.We find that all repairmen, collectors, deliverymen, and helpers,exclusive of office and clerical employees, solicitors, and supervisoryemployees, but including working foremen, employed by the Companyconstitute a unit appropriate for the purposes of collective bargainingand that said unit will insure to employees of the Company the fullbenefit of their right to self-organization and to collective bargainingand otherwise effectuate the policies of the Act.VI. THE DETERMINATIONOF REPRESENTATIVESThe Company usually employs 4 or 5 servicemen or repairmen, 2deliverymen, and 2 helpers, and about 11 collectors.The Company'spay rolls for October 1939 state the names of a working foreman andmechanic, a refinisher and a repairman, totaling 3 repair-shop em- CAPITOL AUTOMATIC MUSIC COMPANY, INC.27ployees during that period; 4 deliverymen, all of whom likewise aremechanics; and 11 collectors, 1 of whom is no longer in the Company'semploy.Thus there were 18 employees in the appropriate unit duringOctober 1939.In support of its claim to represent a majority of the employees inthe appropriate unit, the United introduced in evidence 17 member-ship cards.Sixteen of the signers of these cards made applicationfor membership as of June 1, 1939, one applied as of June 5, 1939.None of the parties questioned the genuineness of the signatures onthe cards.We have compared the names of the Company's employees as ofthe date of the hearing, which were read into the record, with thenames appearing upon the United's membership cards, and find that14 among the 18 employees in the appropriate unit signed the cardsand designated the United as their collective bargaining representa-tive.The remaining three signers are no longer employed by theCompany.The Company expressly stated that an election is not re-quired, that it does not desire an election, and that it will bargainwith the United upon the certification of the United by the Board uponthe basis of the evidence introduced into the record.The I. B. E. W.expressly stated that it understood that the United represented amajority of the Company's employees, and that the I. B. E. W. hadno members among the Company's employees and had no expectationthat the employees would rejoin the I. B. E. W..We find that the United has been designated and selected by a ma-jority of the employees in the appropriate unit as their representativefor the purposes of collective bargaining. It is, therefore, the ex-clusive representative of all the employees in such unit for the purposesof collective bargaining, and we will so certify.Upon the basis of the above findings of fact and upon the entirerecord herein, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Capitol Automatic Music Company, Inc.,New York City within the meaning of Section 9 (c) and Section 2(6) and (7) of the National Labor Relations Act.2.The repairmen, collectors, deliverymen, and helpers, exclusiveof office and clerical employees, solicitors, and supervisory employees,but including working foremen, employed by the Company constitutea unit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the National Labor Relations Act.3.United Coin Machine Employees Union, Local 254, UnitedRetail andWholesale Employees of America, C. I. 0., is the ex- 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDelusive representative of all employees in such unit for the purposesof collective bargaining,withinthe meaning of Section 9 (a) of theNational Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Sections 8 and 9, of National LaborRelations Board Rules and Regulations-Series 2,.IT IS HEREBY CERTIFIED that United Coin Machine Employees Union,Local 254, United Retail and Wholesale Employees of America,C. I. 0., has been designated and selected by a majority of the repair-men, collectors, deliverymen, and helpers, exclusive of office andclerical employees, solicitors, and supervisory employees, but includingworking foremen, employed by Capitol Automatic Music Company,Inc., New York City, as their representative for the purposes of col-lective .bargaining and that, pursuant to the provisions of Section 9(a) of the Act, United Coin Machine Employees Union, Local 254,United Retail and Wholesale Employees of America, C. I. 0., is theexclusive representative of all such employees for the purposes ofcollective bargaining in respect to rates of pay, wages, hours of em-ployment, and other conditions of employment.